Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-9, 11-15, and 17-22 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Redeker et al. (US Patent Application Publication 2020/0137905), herein after referred to as Redeker. Please note this art was cited in the PTO-892 filed 5/23/2022.
Regarding independent claim 1, Redeker discloses a display assembly for a vehicle (abstract), the display assembly comprising: 
an electronic display (Figures 1a-2c wherein figures 2A-2c are described to substantially correspond to that of figures 1a-1c with the exception of the ratios of the surfaces of display regions B to A is for 1:1 as described in paragraph [0047].) configured to be mounted to an instrument panel (The definition of an instrument panel, in the scope of vehicles, is a surface in front of a driver’s seat, on which the vehicle’s instruments are situated. An instrument, in the scope of vehicles, is defined as a measuring device used to gauge the level, position, speed, of something (such as a speedometer or RPM gauge). This implies the display to be disposed in direct view of the driver. Inherently an instrument panel is disposed behind the steering wheel of the driver in a normal in the art vehicle. However, the current application’s originally filed specification paragraph [0003] states that modern vehicle typically includes an electronic display mounted on an instrument panel. The electronic display (previously described to be mounted in the instrument panel) is used to display various types of media such as interactive media (climate controls, navigation, stereo) and video (movies, television, online videos). When the electronic display is used to display interactive media, the electronic display is typically a touchscreen allows a user to provide input. The description of applicant’s “instrument panel” follows closer to the definition of a center/middle console display wherein normal in the art air-conditioning etc. controls are found between a driver and passenger and not normally directly in front of a driver behind the steering wheel. This interpretation is supported in view of the cited examples which do not include typical/standard instrument panel displays such as RPM gauges and speedometers. Additionally this interpretation is further supported in view of claim 5 wherein a third screen of the display assembly is angled toward a second occupant of the vehicle. Instrument panels in their standard location behind the steering wheel directly in front of the driver are not normally/inherently viewable by another passenger. Therefore, in view of applicant’s specification “instrument panel” includes a broader scope than what is normally attributed to “instrument panel” and includes multimedia and/or center console display.) of the vehicle (Prior art Redeker paragraph [0042] describes the display operating an air-conditioning function such as by unfolding display region A to enlarge the display surface 16 (flat). Climate controls is within the scope of interpretation of an instrument panel as set forth by applicant’s originally filed specification.), the electronic display including multiple screens (The current application’s originally filed specification paragraph [0093] describes a single display mounted on a single substrate folded about hinges to form multiple screens comprising different sections of the substrate. Alternatively, the screen formed may be multiple separate displays that are attached together by the hinges to give the appearance of a single display. Therefore, the current application provides two different means of interpreting “multiple screens”. Prior art Redeker discloses the first interpretation of multiple screens in paragraph [0010] wherein a display surface can have a screen (a single screen) with a shape that is changed/deformed without elastic resistance and is referred to as a swinging device. Paragraph [0036] describes the display device 12 to be referred to as a swinging device. Figures 1a-2c reference display device 12 described in paragraphs [0039]-[0040] to be in a motor vehicle 10 comprising at least two display regions A and B arranged in an indentation in the interior equipment element 11 of the vehicle. The regions A and B are formed in view of the hinges therebetween and therefore, in view of the current application’s specification, interpreted to be multiple screens. Herein after regions A and B will be referred to as regions/screens A and B.) and at least one hinge disposed between the multiple screens (Figures 1a-2c reference folding device 18 described in paragraph [0036] as a hinge between the two display regions/screens A and B.), wherein the electronic display is configured to be folded at the at least one hinge by pivoting at least one screen of the multiple screens about the at least one hinge to adjust a viewing angle of an occupant in the vehicle relative to the at least one screen (Paragraph [0044] describes various swing angles set between the display regions A and B exampled to be a particularly favorable viewing angle for the user. This describes adjustment of the angle via the hinge between the two display regions/screens A and B to also adjust a viewing angle of the occupant of the vehicle.); and 
an adjustment mechanism configured to maintain the at least one screen in any one of a plurality of positions when the electronic display is folded at the at least one hinge by pivoting the at least one screen about the at least one hinge to adjust the at least one screen to the one position (Figures 1b and 2b reference depicted angle between display regions/screens A and B described in paragraphs [0042]-[0045] to be electrically controlled by a motor in accordance with a received operating signal by the user, mechanically via spring and locking mechanism, operated manually by the user touching the display region in order to set the swing angle via the motor.).
Regarding claim 3, Redeker discloses the display assembly of claim 1 wherein: 
the multiple screens include a first screen and a second screen (Figures 1a-2c reference display device 12 comprising at least two display regions A and B.); 
the at least one hinge includes a first hinge disposed between the first and second screens (Figures 1a-2c reference folding device 18 described in paragraph [0036] as a hinge between the two display regions/screens A and B.); 
the first screen is configured to be mounted to the instrument panel (Paragraph [0042] describes the display operating an air-conditioning function such as by unfolding display region A to enlarge the display surface 16 (flat). Climate controls is within the scope of interpretation of an instrument panel as set forth by applicant’s originally filed specification.); and 
the second screen is configured to be pivoted about the first hinge to adjust the viewing angle of the occupant relative to the second screen (Paragraph [0044] describes various swing angles set between the display regions A and B exampled to be a particularly favorable viewing angle for the user. This describes adjustment of the angle via the hinge between the two display regions/screens A and B to also adjust a viewing angle of the occupant of the vehicle.).
Regarding claim 7, Redeker discloses the display assembly of claim 1 further comprising a locking mechanism configure to:
hold the at least one screen in position when the at least one screen is pushed against the instrument panel a first time (Paragraph [0041] reference locking mechanism described for mechanical folding as opposed to a spring mechanism for mechanical unfolding.); and
release the at least one screen when the at least one screen is pushed against the instrument panel a second time (Paragraph [0041] describes a spring mechanism for mechanical unfolding when pressing on a swing-in display region/screen.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redeker.
Regarding claim 2, Redeker discloses the display assembly of claim 1. 
Redeker does not specifically disclose wherein the at least one hinge includes a plurality of hinges.
Redeker does disclose wherein the display device 14 has at least two display regions A and B (paragraph [0035]). This describes specifically that more than two display regions may be utilized by the statement of “at least two”. Redeker further discloses folding to be performed between directly adjacent display regions/screens to be a hinge (paragraph [0036]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Redeker’s disclosed at least two display regions/screens A and B with a hinge therebetween to be three display regions/screens A, B, C (in order) with the known technique of another hinge between display regions/screens B and C yielding the predictable results of enabling swinging/folding between the display regions/screens as described by Redeker (paragraph [0036]).
Regarding claim 4, Redeker discloses the display assembly of claim 3.
wherein: 
the multiple screens further include a third screen (Paragraph [0035] describes the display device 14 to have at least two display regions/screens A and B. This includes more than two display regions/screens.); 
[ ].
Redeker does not specifically disclose the at least one hinge includes a second hinge disposed between the first and third screens; and the third screen is configured to be pivoted about the second hinge to adjust the viewing angle of the occupant relative to the third screen.
Redeker does disclose folding to be performed between directly adjacent display regions/screens to be a hinge (paragraph [0036]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Redeker’s disclosed at least two display regions/screens A and B with a hinge therebetween to be three display regions/screens A, B, C (in order) with the known technique of another hinge between display regions/screens B and C yielding the predictable results of enabling swinging/folding between the display regions/screens as described by Redeker (paragraph [0036]).
Regarding claim 5, Redeker discloses the display assembly of claim 4 wherein: 
the second screen is configured to be pivoted about the first hinge such that the second screen is angled toward a first occupant on a first side of the vehicle; and 
the third screen is configured to be pivoted about the second hinge such that the third screen is angled toward a second occupant on a second side of the vehicle opposite of the first side (Figures 1a-2c wherein the hinge folds towards display region/screen B from A. In order display region/screen C is placed to the left of display region/screen B and in view of the combination the hinge folds towards the display region/screen B. Paragraph [0044] describes the angle, such as 45 degrees, of display region/screen A relative to display region/screen B to be favorable viewing angle for the user. As compared to a viewing angle of 180 degrees which is perpendicular to the flat display state, inherently an angle of 45 degrees prefers viewability from one particular side as opposed to another and inherently an occupant which is seated in said preferred viewability. Following suit, the obvious combination of an angle of 45 degrees between display regions B and C would prefer a viewability opposite to a 45 degree angle viewability between display regions/screens B and A. This describes the angle of 45 degrees relative to display regions/screens C and B to regard a favorable viewing angle for a different/second/another occupant.).

Allowable Subject Matter
5.		Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Redeker does not disclose the display assembly of claim 1 further comprising a tube configured to be mounted to an instrument panel and configured to contain magnetorheological fluid; a rod having a first end attached to the at least one screen and a second end disposed within the tube; and an electromagnet disposed within the tube, attached to one of the tube and the rod, and configured to generate a magnetic field to adjust a viscosity of magnetorheological fluid contained within the tube.
Claims 8-9 and 11-14 are allowed. The following is an examiner’s statement of reasons for allowance: art Cho as previously cited in the non-final office action filed 5/23/2022 discloses a display assembly for a vehicle comprising: an electronic display configured to be flexed to adjust a viewg in angle of an occupant in the vehicle relative to the display, one slide track and corresponding slider coupled to the electronic display and configured to translate within the one slide track the electronic display is flexed.
Cho does not specifically disclose a plurality of slide tracks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15 and 17-22 are allowed. The following is an examiner’s statement of reasons for allowance: art Cho as previously cited in the non-final office action filed 5/23/2022 discloses an infotainment system for a vehicle comprising: a display configured to be flexed and folded to adjust a viewing angle; an actuator controlled to flex or fold the display into any one of a plurality of configurations; and at least one sensor to determine a location of the occupant and control the actuator to adjust the configuration of the display based on the location of the occupant.
Cho does not specifically disclose to determine a maximum reach of the occupant and control the actuator to adjust the configuration based on the maximum reach of the occupant in addition to the location of the occupant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
6.		Applicant’s arguments filed 8/2/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC § 102 have been fully considered and are persuasive in view of previous art Cho as described in the interview filed 8/3/2022 (the pole is not considered a hinge). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Redeker. Claims 8-9, 11-15, and 17-22 are allowed in view of the newly amended subject matter. Newly amended subject matter to independent claim 1 does not change the scope of the claims. Newly reference prior art Redeker is utilized to properly reject the subject matter but was not newly referenced necessitated by amendment. Therefore, this action is non-final.
It is additionally noted in the interpretation of multiple screens the current application’s originally filed specification provides two interpretations as cited above in the rejection. The rejection utilizes the first cited example in that a single screen is folded at a hinge point to form the interpretation of multiple screens. Further amendments are required to limit the scope of interpretation of multiple screens to regard the second interpretation “the screens formed by the electronic display 126 may be multiple separate displays that are attached together by the hinge(s), which may be separate from the screens.” The “multiple separate displays” includes the implication that separation includes physically separate screens since the other interpretation describes a single screen with multiple “screens”/regions formed via the fold lines. 
If applicant intends to pursue the second interpretation of “multiple screens” please refer to cited but not relied upon prior art Ferren et al. (US Patent Application Publication 2009/0161302) originally cited in the PTO-892 filed 5/23/2022 which discloses two display screens 328 physically separated from one another but connected in a pivotal motion via hinges 330. Such art would be utilized in combination with Redeker to reject the second interpretation of multiple screens if claimed. 
Further, claim 7 is no longer found allowable in view of prior art Redeker.

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622